 



EXHIBIT 10.4

 

AMENDMENT TO EMPLOYMENT AGREEMENT

 

Amendment dated as of December 23, 2019 (this “Amendment”) to the Employment
Agreement (the “Agreement”) made effective as of November 1, 2013 between
Landmark Bancorp, Inc., a Delaware corporation (the “Company”), Landmark
National Bank, a Kansas chartered bank with its main office located in
Manhattan, Kansas, (the “Bank”) and Dean R. Thibault (the “Executive”).
Capitalized terms not defined in this Amendment shall have the meanings ascribed
to them in the Agreement.

 

Witnesseth:

 

Whereas, Executive is currently employed as Executive Vice President/Commercial
Banking of the Bank pursuant to that certain employment agreement, dated
November 1, 2013, among the Company, the Bank, and Executive (the “Parties”);

 

Whereas, Executive has expressed a desire to commence working a reduced schedule
during calendar year 2020 in contemplation of his expected retirement in 2021 or
thereafter;

 

Whereas, Executive acknowledges that any reduction in his Annual Base Salary,
his aggregate benefits or other compensation, or the nature, scope or status of
his position, authorities or duties, in accordance with this Amendment, is made
at the request of Executive and shall not constitute Good Reason for purposes of
the Agreement;

 

Whereas, pursuant to Section 17 of the Agreement, the terms of the Agreement may
be modified by written agreement signed by the Parties; and

 

Whereas, the Parties mutually agree to reduce Executive’s salary and desire to
amend the Agreement as hereinafter provided.

 

Now Therefore, in consideration of the mutual promises herein contained and
other good and valuable consideration, the receipt of which hereby is
acknowledged, the parties hereto agree as follows:

 

1. Effective January 1, 2020, Section 2 of the Agreement is hereby amended by
deleting it in its entirety and replacing it with the following:

 

“(a) During the Employment Period, Executive shall devote at least 80% of
Executive’s business time, energy, and talent to serving as Executive Vice
President/Commercial Banking of the Bank, subject to the direction of the Chief
Executive Officer.

 

(b) Executive shall have the duties that are commensurate with Executive’s
positions and any other duties that may be assigned to Executive by the Chief
Executive Officer, and Executive shall perform all such duties faithfully and
efficiently. Executive shall have such powers as are inherent to the
undertakings applicable to Executive’s positions and necessary to carry out the
duties required of Executive hereunder.

 

(c) Notwithstanding the foregoing provisions of this Section 2, during the
Employment Period, Executive may devote reasonable time to activities other than
those required under this Agreement, including activities of a charitable,
educational, religious, or similar nature to the extent such activities do not,
in the judgment of the Chief Executive Officer, inhibit, prohibit, interfere
with, or conflict with Executive’s duties under this Agreement or conflict in
any material way with the business of the Company or any Affiliate; provided,
however, that Executive shall not serve on the board of directors of any
business (other than the Company or an Affiliate) or hold any other position
with any business without receiving the prior written consent of the President
or the Chief Executive Officer.”

 

2. Effective January 1, 2020, Section 3(a) of the Agreement is hereby amended by
deleting it in its entirety and replacing it with the following:

 

“(a) Effective January 1, 2020, Executive shall be paid a base salary at an
annual rate of $151,000 (the “Annual Base Salary”), which shall be payable in
accordance with the normal payroll practices of the Company then in effect. Each
year during the Employment Period, Executive’s Annual Base Salary shall be
reviewed by the Board, and following such review, may be adjusted.”

 

3. Effective January 1, 2020, Section 21(aa) is hereby amended by adding the
following sentence at the end of the last paragraph of Section 21(aa):

 

“Further, notwithstanding anything herein to the contrary, Effective January 1,
2020, any condition giving rise to Good Reason under clauses (i) – (iii) above,
shall not constitute Good Reason under this Agreement unless such condition
results in a material adverse change to the circumstances of Executive’s
employment in effect as of January 1, 2020.”

 

4. Except as set forth in this Amendment, each and every provision of the
Agreement in effect on the date hereof shall remain in full force and effect.

 

 

 

 

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written by the Company, the Bank, and the Executive.

 

  LANDMARK BANCORP, INC.         By: /s/ Michael E. Scheopner         Print
Name: Michael E. Scheopner         Title: President / Chief Executive Officer  
      LANDMARK NATIONAL BANK         By: /s/ Michael E. Scheopner         Print
Name: Michael E. Scheopner         Title: President / Chief Executive Officer  
      DEAN R. THIBAULT         By: /s/ Dean R. Thibault

 

 

 